 



Exhibit 10.1
Executive Employment Agreement
This executive employment agreement (the “Agreement”) is entered into as of
October 10, 2006 by and between Micromet, Inc. (hereinafter “Company”) and
Christopher P. Schnittker (hereinafter “Executive”).
Whereas, Company desires to employ Executive to provide personal services to
Company, and wishes to provide Executive with certain compensation and benefits
in return for his services; and
Whereas, Executive wishes to be employed by Company and provide personal
services to Company in return for certain compensation and benefits;
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
     1. Employment by Company
          1.1 Position. Subject to terms set forth herein, Company agrees to
employ Executive in the position of Senior Vice President, Chief Financial
Officer, and Executive hereby accepts such employment. During his employment
with Company, Executive will devote his best efforts and substantially all of
his business time and attention to the business of Company, except for vacation
periods and reasonable periods of illness or other incapacities permitted by
Company’s general employment policies.
          1.2 Duties. Executive will serve in an executive capacity and will
perform such duties as are customarily associated with his then current title,
consistent with the certificate of incorporation and the bylaws of Company, and
as required by the board of directors of Company (the “Board”), including,
without limitation, the performance of activities as an officer of Company or
Company’s subsidiaries. Executive will report directly to the Chief Executive
Officer. Upon termination of the employment pursuant to Section 7, Executive
agrees to resign from all functions which he exercised or assumed on the basis
of or in connection with Executive’s employment by Company.
          1.3 Location.
               (a) Executive’s primary office location will be at the Company’s
headquarter offices on the East Coast to be determined by the Board in the
fourth quarter of 2006. Company reserves the right to reasonably require
Executive to perform his duties at places other than at his primary office
location from time to time, and to require reasonable business travel.
               (b) In order to facilitate Executive’s potential relocation from
his current domicile to the area of the Company’s headquarter offices on the
East Coast, the Company will reimburse Executive for the cost of renting an
apartment in the area of Company’s

 



--------------------------------------------------------------------------------



 



headquarter offices for a period of up to six months; provided that Company will
not be required to reimburse any such rental costs in excess of $15,000.
Further, Company will pay all of Executive’s reasonable expenses for the
relocation of Executive and his household to the area of Company’s headquarter
offices. In addition, if the sale of Executive’s current home occurs after the
lease or purchase of Executive’s new home in the area of Company’s headquarter
offices, Company will reimburse the mortgage payments for Executive’s current
home during the period starting on the date on which it is first offered for
sale and ending on the date of closing of the sale, but in no event for longer
than six (6) months; provided that Executive will use good faith efforts to
effect the sale as soon as practicable, and provided further that Company will
not be required to reimburse any such mortgage payments in excess of $25,000.
          1.4 Term. The term of this Agreement will commence on October 10, 2006
and will continue from that date until September 30, 2010 (the “Initial Term”),
and will be extended automatically for consecutive one (1) year periods (each an
“Extension Term”, and collectively with the Initial Term referred to herein as
the “Employment Term”). If Company or Executive decides not to extend the
Initial Term or any Extension Term, it or he may terminate this Agreement by
providing written notice of termination in accordance with Section 7.2 or 7.4,
respectively, and the terms of Section 7.2 or 7.4 will apply with respect to any
such termination by Company or Executive, respectively. In addition, the
Employment Term terminates upon termination of employment pursuant to Section 7
below.
          1.5 Policies and Procedures. In addition to the terms of this
Agreement, the employment relationship between the parties will be governed by
the general employment policies and practices of Company, including those
relating to protection of confidential information and assignment of inventions.
If the terms of this Agreement differ from or are in conflict with Company’s
general employment policies or practices, this Agreement will control.
     2. Compensation
          2.1 Base Salary. For services rendered hereunder by Executive during
the Employment Term, Executive will receive an annualized base salary of two
hundred thirty thousand US dollars (US$ 230,000) (the “Base Salary”), payable in
accordance with Company’s regular payroll schedule (but not less frequently than
monthly), less any payroll withholding and deductions due on such salary in
accordance with applicable law and Company’s general employment policies or
practices. Such Base Salary will be reviewed annually by the Compensation
Committee of the Board and may be increased at its discretion. The initial such
review will occur in Spring 2007 in accordance with the Company’s review process
for its executives. The Base Salary covers all overtime.
          2.2 Bonus. Executive will participate in Company’s Management
Incentive Compensation Plan adopted by Company from time to time or in such
other bonus plan as the Board may approve for the senior executive officers of
Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
          2.3 Equity Compensation.
               (a) On the date of this Agreement or as soon as practicable
thereafter, but in no event later than thirty (30) days after the date of this
Agreement Executive will be granted an option to purchase up to 200,000 shares
of Common Stock of the Company (the “Initial

2



--------------------------------------------------------------------------------



 



Stock Options”). The Initial Stock Options will have an exercise price equal to
the fair market value of the Company’s Common Stock on the date of grant, as
determined by the Board. The Initial Stock Options will be granted as incentive
stock options to the maximum extent permitted by law, and otherwise will be
non-qualified stock options. The Initial Stock Options will be subject to the
Micromet, Inc. 2003 Equity Incentive Award Plan (the “Plan”) and the Company’s
standard form of stock option agreement, which Executive will be required to
execute as a condition to this grant. The Initial Stock Options will vest over a
four-year period, with 25% of the shares subject to the Initial Stock Options
vesting on the 12 month anniversary date of the date of this Agreement, and 1/48
of the shares subject to the options vesting on a monthly basis thereafter.
               (b) In addition to the Initial Stock Options, Executive will
participate in any equity or other employee benefit plan that is generally
available to senior executive officers, as distinguished from general
management, of Company, including, without limitation, Company’s current Equity
Incentive Award Plan. Except as otherwise provided in this Agreement,
Executive’s participation in and benefits under any such plan will be on the
terms and subject to the conditions specified in the governing document of the
particular plan.
          2.4 Acceleration of Vesting. The provisions concerning vesting
pursuant to clauses (a), (b) and (c) of this Section 2.4 will be cumulative, and
are hereby deemed to be a part of all stock options, including the Initial Stock
Options, restricted stock and such other awards granted pursuant to Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof, (each a “Stock Award”) and to supersede any
less favorable provision in any agreement or plan regarding such Stock Award.
               (a) Subject to any additional acceleration of vesting and
exercisability in connection with a Change of Control (as defined in subsection
(d) below), fifty percent (50%) of Executive’s outstanding unvested Stock Awards
will be automatically vested and exercisable on the date of first closing of any
transaction or the stockholder vote resulting in such Change of Control.
               (b) If Executive’s employment is terminated by Company without
Cause, by Executive for Good Reason, or as a result of Executive’s death or
Permanent Disability, Executive’s outstanding unvested Stock Awards that would
have vested over the twelve (12) month period following the date of termination
had Executive remained continuously employed by Company during such period, will
be automatically vested and exercisable on the date of termination.
               (c) If Executive’s employment is terminated by Company without
Cause or by Executive for Good Reason within six (6) months prior to or twelve
(12) months following a Change of Control, all of Executive’s outstanding
unvested Stock Awards will be automatically vested and exercisable on the later
of (i) the date of termination or (ii) the date of first closing of any
transaction or the stockholder vote resulting in such Change of Control. If the
employment is terminated prior to the Change of Control, Company will inform
Executive in writing of any Change of Control occurring within six (6) months of
such termination, and will offer to Executive any of Executive’s Stock Awards
that had not vested at the time of termination.

3



--------------------------------------------------------------------------------



 



               (d) “Change of Control” means and includes each of the following
events:
                    (i) the acquisition, directly or indirectly, by any “person”
or “group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“Voting Securities”) of Company that represent fifty
percent (50%) or more of the combined voting power of Company’s then outstanding
Voting Securities, other than:
                         (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by Company or any person controlled by Company or by any employee
benefit plan (or related trust) sponsored or maintained by Company or any person
controlled by Company, or
                         (2) an acquisition of Voting Securities by Company or a
corporation owned, directly or indirectly by the stockholders of Company in
substantially the same proportions as their ownership of the stock of Company,
or
                         (3) an acquisition of Voting Securities pursuant to a
transaction described in clause (iii) below that would not be a Change of
Control under clause (iii);
                         Provided, however, that notwithstanding the foregoing,
the following event will not constitute an “acquisition” by any person or group
for purposes of this subsection (i): an acquisition of Company’s securities by
Company (the “Securities Repurchase”) which causes Company’s Voting Securities
beneficially owned by a person or group to represent fifty percent (50%) or more
of the combined voting power of Company’s then outstanding Voting Securities,
except that such Securities Repurchase will constitute a Change of Control if
and when such person or group, after such Securities Repurchase, becomes the
beneficial owner of any additional Voting Securities of Company;
                    (ii) if, during any period of two (2) consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than any director designated by a person who has
entered into an agreement with Company to effect a transaction described in
clauses (i) or (iii) of this Section 2.4(d) whose election by the Board or
nomination for election by Company’s stockholders was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the two (2) year period or whose election or
nomination for election was previously so approved), cease for any reason to
constitute a majority thereof;
                    (iii) the consummation by Company (whether directly
involving Company or indirectly involving Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
Company’s assets or (z) the acquisition of assets or stock of another entity, in
each case other than:

4



--------------------------------------------------------------------------------



 



                         (1) a transaction which results in Company’s Voting
Securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of Company or the person that, as a result of the transaction,
controls, directly or indirectly, Company or owns, directly or indirectly, all
or substantially all of Company’s assets or otherwise succeeds to the business
of Company (Company or such person, the “Successor Entity”) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding Voting Securities immediately after the transaction, and
                         (2) a transaction after which no person or group
beneficially owns Voting Securities representing fifty percent (50%) or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group will be treated for purposes of this clause (2) as beneficially
owning fifty percent (50%) or more of combined voting power of the Successor
Entity solely as a result of the voting power held in Company prior to the
consummation of the transaction.
          2.5 Standard Company Benefits. Executive will be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard benefits and compensation practices which may be in effect from
time to time and provided by Company to its employees generally, as may be
adopted, amended or discontinued in its discretion, consistent with then
applicable law. Until such time as Company has established its own health
insurance for which Executive is eligible, Company will reimburse Executive for
his payments for a continuation of his current health insurance pursuant to
COBRA.
          2.6 Business Expenses. Company will reimburse Executive for
Company-related travel, entertainment, professional licensing, continuing
education and other expenses reasonably incurred by Executive on behalf of
Company pursuant to Company’s expense reimbursement policy for its employees.
     3. Insurance and Indemnification
          3.1 AD&D, Long-Term Care and Life Insurance.
               (a) Company will reimburse Executive for the cost of his AD&D,
long-term care and life insurance in place as of the date of this Agreement, or
corresponding insurance coverage by different insurers at comparable or lesser
cost.
               (b) Company will have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of
Company and at Company’s expense in any amount deemed appropriate by Company.
Executive will assist Company in obtaining such insurance, including, without
limitation, submitting to any required examinations and providing information
and data required by insurance companies.
          3.2 D&O Insurance. Company will obtain and maintain at Company’s
expense during the Employment Term and for six (6) years thereafter liability
insurance for the directors and officers of Company (D&O insurance) in the
amount of at least US$ 10 million.

5



--------------------------------------------------------------------------------



 



          3.3 Indemnification. Company and Executive will enter into a separate
indemnification agreement, and Company will indemnify Executive in accordance
with the terms of such agreement.
     4. Vacation
          Executive is entitled to an annual, paid vacation in accordance with
Company’s standard policies and as otherwise provided for senior executive
officers, but in no event less than twenty (20) working days. Working days are
all calendar days with the exception of Saturdays, Sundays and statutory
holidays in the United States. Executive will coordinate the date of vacation
reasonably in advance with the other executive officers of Company, and the
timing of such vacation will be subject to the prior approval of the Chief
Executive Officer.
     5. Outside Activities During Employment
          5.1 Exclusive Employment. Executive agrees not to become engaged in
any other business activity which, in the reasonable judgment of the Chief
Executive Officer, is likely to interfere with Executive’s ability to discharge
his duties and responsibilities to Company. Executive may engage in civic and
not-for-profit activities, and participate in industry associations so long as
such activities do not materially interfere with the performance of his duties
hereunder. Executive agrees that he will not join any boards, other than
community and civic boards and boards of industry associations which do not
interfere with his duties to Company, without the prior approval of the Board.
          5.2 No Adverse Interests. Except as permitted by Section 5.3,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to Company, its business or prospects, financial or otherwise.
          5.3 Non-Competition during Employment Term. During the Employment
Term, except on behalf of Company or as expressly authorized by the Board,
Executive will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by him to compete
directly with Company, throughout the world, in any line of business engaged in
(or planned to be engaged in) by Company; provided, however, that anything above
to the contrary notwithstanding, he or his immediate family may own, as a
passive investor, securities of any competitor corporation, so long as his
direct holdings in any one such corporation will not in the aggregate constitute
more than one percent (1%) of the voting stock of such corporation.
     6. Proprietary Information Obligations
          As a condition of employment, Executive agrees to execute and abide by
the Proprietary Information and Inventions Agreement attached hereto as
Exhibit A.

6



--------------------------------------------------------------------------------



 



     7. Termination Of Employment
          7.1 Termination by Company for Cause
               (a) Company may terminate Executive’s employment with Company at
any time for Cause, determined in the Board’s discretion, upon written notice to
Executive.
               (b) “Cause” means: (i) a material breach of this Agreement or any
other written agreement between Executive and Company; (ii) Executive’s gross
negligence or willful misconduct in the performance of his duties; (iii) the
commission of any act or omission constituting dishonesty or fraud that has a
material adverse impact on Company or any successor or affiliate thereof;
(iv) any conviction of, or plea of “guilty’ or “no contest” to, a felony;
(v) conduct by Executive which in the good faith and reasonable determination of
the Board demonstrates gross unfitness to serve; (vi) failure to attempt in good
faith to implement a clear and reasonable directive of the Company’s Chief
Executive Officer after written notice of such failure, and failure by Executive
to cure the same within fifteen (15) business days after receipt of such notice;
(vii) persistent unsatisfactory performance of job duties after written notice
of such and failure to cure the same after having been provided with a
reasonable opportunity to cure if deemed curable; or (viii) breach of fiduciary
duty; provided, however, that prior to the determination that Cause under this
subsection (b) has occurred, Company will (1) provide to Executive in writing,
in reasonable detail, the reasons for the determination that such “Cause”
exists, (2) afford Executive a reasonable opportunity to remedy any such breach
except with respect to clause (vi) above which specifies the applicable period
of time for Executive to remedy his breach, (3) provide the Executive an
opportunity to be heard prior to the final decision to terminate the Executive’s
employment hereunder for such Cause, and (4) make any decision that such Cause
exists in good faith.
               (c) In connection with a termination of the employment pursuant
to this Section 7.1, Executive will not be entitled to receive any Severance
Benefits (as defined in Section 7.2 below), unpaid bonuses or other
compensation, other than accrued Base Salary plus other amounts to which
Executive is entitled under any bonus or compensation plan or practice of
Company through the date of termination.
          7.2 Termination by Company without Cause.
               (a) Company may terminate Executive’s employment with Company at
any time without Cause.
               (b) In the event Company terminates Executive’s employment
without Cause, Company will pay Executive the Base Salary due the Executive
through the date of termination, plus other amounts to which Executive is
entitled under any bonus or compensation plan or practice of Company at the time
of termination. In addition, and provided that Executive executes and does not
revoke a release as provided in Section 8, Company will pay or grant Executive
in lieu of any other severance benefits or any other compensation the following
as severance benefits (“Severance Benefits”):
                    (i) an amount that is the greater of (1) the equivalent to
the Base Salary for a period of twelve (12) months from the date of termination,
less any payroll

7



--------------------------------------------------------------------------------



 



withholding and deductions due on such salary in accordance with applicable law,
or (2) the benefits under Company severance benefit plan applicable to
Executive, if any, in effect on the termination date; and
                    (ii) an amount equal to Executive’s Bonus (as defined below)
for the year in which the employment is terminated prorated for the period
during such year Executive was employed prior to the date of termination (or the
full amount of the Bonus if Executive’s employment is terminated within six
(6) months prior to or twelve (12) months following a Change of Control). As
used in this Agreement, “Bonus” means the average of the bonuses awarded to
Executive for each of the three (3) fiscal years prior to the date of
termination, or such lesser number of years as may be applicable if Executive
has not been employed for three (3) full years on the date of termination. For
purposes of determining Executive’s “Bonus,” to the extent Executive received no
bonus in a year due to a failure to meet the applicable performance objectives,
such year will still be taken into account (using zero (0) as the applicable
bonus) in determining Executive’s “Bonus” for purposes of this subsection (ii),
and if any portion of the bonuses awarded to Executive consisted of securities
or other property, the fair market value thereof will be determined in good
faith by the Board; and
                    (iii) acceleration of vesting of Stock Awards pursuant to
Section 2.4(b) or 2.4(c), as applicable; and
                    (iv) for the period beginning on the date of termination and
ending on the date which is twelve (12) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) expires), (1) reimburse Executive for the costs associated
with continuation coverage pursuant to COBRA for Executive and his eligible
dependents who were covered under Company’s health plans as of the date of
Executive’s termination (provided that Executive will be solely responsible for
all matters relating to his continuation of coverage pursuant to COBRA,
including, without limitation, his election of such coverage and his timely
payment of premiums), or for any health insurance premiums of Executive’s health
insurance paid by Company prior to termination of employment pursuant to this
Section 7.2 for which continuation coverage pursuant to COBRA is not available,
and (2) pay for and provide Executive and such eligible dependents with life
insurance benefits coverage to the extent such Executive and/or such dependents
were receiving such benefits prior to the date of Executive’s termination;
                    (v) executive-level outplacement services at Company’s
expense, not to exceed $15,000, by a firm selected by Executive from a list
compiled by Company.
               (c) The Severance Benefits due pursuant to Section 7.2(b)(i) and
(b)(ii) will be payable as a lump sum payment or in equal installments over a
twelve (12) month period, as determined by the Board in its discretion.
               (d) Company will have the right to withhold further payments of
unpaid Severance Benefits, upon its notice to Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that Executive
has breached any of his post-termination obligations to Company as defined in
this Agreement.

8



--------------------------------------------------------------------------------



 



          7.3 Termination by Executive for Good Reason.
               (a) Executive may voluntarily terminate his employment for Good
Reason by notifying Company in writing, within ten (10) days after obtaining
knowledge of the occurrence of a Good Reason, that Executive intends to
terminate his employment for Good Reason.
               (b) “Good Reason” means: (i) the assignment to Executive of any
duties or responsibilities which result in the material diminution of
Executive’s position; (ii) a reduction by Company in Executive’s annual Base
Salary; (iii) a relocation of Executive’s place of employment to a location in
excess of 50 miles from the Company’s headquarter offices on the East Coast;
(iv) any material breach by Company of this Agreement after written notice of
such breach and failure by Company to cure the breach within fifteen
(15) business days after receipt of such notice; (v) any purported termination
of Executive’s employment for Cause by Company that is not in accordance with
the definition of Cause set forth in this Agreement; (vi) any failure to pay
Executive the earned bonus for any period under any management incentive
compensation plan adopted by Company, if a majority of other officers of Company
or any successor or affiliate have been paid bonuses for such period under such
plan; or (vii) any failure by Company to obtain the assumption of this Agreement
by any successor or assign of Company.
               (c) In the event Executive terminates his employment under
circumstances which constitute Good Reason, and provided that Executive executes
and does not revoke a release as provided in Section 8, Company will pay or
grant Executive the Severance Benefits according to Section 7.2(b), provided
that Company will have the right to withhold further payments of unpaid
Severance Benefits, upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to Company.
          7.4 Termination by Executive Without Good Reason.
               (a) Executive may terminate the employment with Company at any
time without Good Reason.
               (b) In connection with a termination of the employment pursuant
to this Section 7.4, Executive will not be entitled to receive any Severance
Benefits, unpaid bonuses or other compensation, except that Company will pay
Executive the Base Salary due the Executive through the date of termination,
plus other amounts to which Executive is entitled under any bonus or
compensation plan or practice of Company at the time of termination.
          7.5 Termination for Death.
               (a) The Employment Term will terminate immediately upon
Executive’s death. Upon such termination, Company will pay to any beneficiaries
designated by Executive in writing in Exhibit C (the “Death Benefits
Recipients”), or in the absence of such designation, to Executive’s estate, in
lieu of any other severance benefits or any other compensation:

9



--------------------------------------------------------------------------------



 



                    (i) the Base Salary due the Executive through the date of
Executive’s death, plus other amounts to which Executive is entitled under any
bonus or compensation plan or practice of Company at the time of Executive’s
death;
                    (ii) Executive’s annual Base Salary as in effect immediately
prior to the date of death, payable over the twelve (12) month period commencing
on the date of death in equal monthly installments;
                    (iii) an amount equal to Executive’s Bonus for the year in
which Executive’s death occurs, payable over the twelve (12) month period
commencing on the date of death in equal monthly installments.
               (b) In addition, for the period beginning on the date of death
and ending on the date which is twelve (12) full months following the date of
death (or, if earlier, the date on which the applicable continuation period
under COBRA expires), Company will reimburse Executive’s eligible dependents for
the costs associated with continuation coverage for such eligible dependents
pursuant to COBRA) (provided that Executive’s dependents will be solely
responsible for all matters relating to such continuation of coverage pursuant
to COBRA, including, without limitation, election of such coverage and the
timely payment of premiums), or for any health insurance premiums of Executive’s
health insurance paid by Company prior to termination of employment pursuant to
this Section 7.5 for which continuation coverage pursuant to COBRA is not
available.
               (c) Executive may change the Death Benefits Beneficiaries by
written notice to Company.
          7.6 Termination for Permanent Disability.
               (a) Company may terminate Executive’s employment by written
notice at any time for Permanent Disability (as defined in subsection
(c) below). Upon such termination, Company will pay Executive (i) the Base
Salary due Executive through the date of termination, plus other amounts to
which Executive is entitled under any bonus or compensation plan or practice of
Company at the time of termination, and (ii) provided that Executive executes
and does not revoke a release as provided in Section 8, the Severance Benefits.
               (b) The payments and Severance Benefits due the Executive under
subsection (a) above are in lieu of any other severance benefits or any other
compensation. The Severance Benefits due pursuant to Section 7.2(b)(i) and
7.2(b)(ii) will be payable as a lump sum payment or in equal installments over a
twelve (12) month period, as determined by the Board in its discretion.
               (c) “Permanent Disability” will be deemed to have occurred if
Executive was physically or mentally incapacitated or disabled or otherwise
unable fully to discharge his duties hereunder for (i) a period in excess of
ninety (90) consecutive days, or (ii) a period in excess of one hundred twenty
(120) days in the aggregate in any consecutive one hundred eighty (180) day
period. This definition will be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law. The existence of Executive’s Permanent Disability will be
determined by Company on the advice

10



--------------------------------------------------------------------------------



 



of a physician chosen by Company and Executive (or in the event of mental
disability, Executive’s Death Benefits Recipients) and Company reserves the
right to have the Executive examined by such physician at Company’s expense.
          7.7 Cooperation Obligations.
               (a) Transition Activities. After delivery or receipt of any
notice of termination by Executive, and for a reasonable period following any
termination of Executive’s employment for any reason, Executive will fully
cooperate with Company in all matters relating to the winding up of Executive’s
pending work and the orderly transfer of any such pending work to such other
employees as may be designated by Company.
               (b) Return of Company’s Property. If Executive’s employment is
terminated for any reason Company will have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of termination
and to cease all activities on Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive will
immediately surrender to Company all lists, books and records of, or in
connection with, Company’s business, and all other property belonging to
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of Company. Executive will deliver to
Company a signed statement certifying compliance with this Section 7.7 prior to
the receipt of any post-termination benefits described in this Agreement
               (c) Litigation. After the Employment Term, Executive will
cooperate with Company in responding to the reasonable requests of Company’s
Chairman of the Board, CEO or General Counsel, in connection with any and all
existing or future litigation, arbitrations, mediations or investigations
brought by or against Company, or its or their respective affiliates, agents,
officers, directors or employees, whether administrative, civil or criminal in
nature, in which Company reasonably deems Executive’s cooperation necessary or
desirable. In such matters, Executive agrees to provide Company with reasonable
advice, assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Executive also agrees to promptly send Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.
               (d) Expenses and Fees. Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in this Section 7.7, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with Company’s standard reimbursement policies and procedures. Except
as provided in the preceding sentence, Executive will not be entitled to any
compensation for activities performed pursuant to this Section 7.7 during the
period in which Executive receives any Severance Benefits. Thereafter, Company
will pay Executive a compensation for activities performed pursuant to this
Section 7.7 based on an hourly rate of 160th of Executive’s monthly Base Salary
immediately preceding the termination of employment (the “Fees”). In performing
obligations under this Section 7.7 following termination of the employment,
Executive agrees and acknowledges that he will be serving as an independent
contractor,

11



--------------------------------------------------------------------------------



 



not as a Company employee, and he will be entirely responsible for the payment
of all income taxes and any other taxes due and owing as a result of the payment
of Fees, will not be eligible to participate in any Company benefit plans while
performing such services.
          7.8 Surviving Clauses. Sections 2.4, 3, 6, 7, 8, 9, 10, and 11
(including the definitions of any defined terms referenced therein) will survive
any termination or expiration of this Agreement.
     8. Release
          As a condition precedent to receipt of any Severance Benefits,
Executive will provide Company with an executed and effective general release
substantially in the form attached hereto as Exhibit B (the “Release”), or a
release in such other form as the parties may agree upon at the time.
     9. Non-Competition
          Executive will not, for a period of twelve (12) months from the end of
the Employment Term, for Executive’s own account, or as owner, manager, officer,
shareholder, consultant, director, representative or employee of a company,
participate in the research or development of (i) antibodies against the EpCAM
target molecule, or (ii) BiTE molecules or active agents which trigger the same
mechanism as BiTE molecules (collectively, the “Non-Compete Field”). The Board
may, in its discretion, reduce the scope of the Non-Compete Field.
     10. Non-Solicitation
          While employed by Company, and for six (6) months immediately
following the date of termination of the employment, Executive will not
interfere with the business of Company by (a) soliciting, attempting to solicit,
inducing, or otherwise causing any employee of Company to terminate employment
in order to become an employee, consultant or independent contractor to or for
any other person or entity; or (b) directly or indirectly causing any third
party that provides services to Company to terminate such business relationship.
     11. General Provisions
          11.1 Notices. Any notices provided hereunder must be in writing and
will be deemed effective upon the earlier of personal delivery or receipt if
delivered by mail or courier service, to Company at its primary office location
and to Executive at his address as listed on Company payroll or the Executive’s
then current place of abode.
          11.2 Confidentiality. Executive will hold the provisions of this
Agreement in strictest confidence and will not publicize or disclose this
Agreement in any manner whatsoever; provided, however, that Executive may
disclose this Agreement: (a) to Executive’s immediate family; (b) in confidence
to his attorneys, accountants, auditors, tax preparers, and financial advisors;
(c) insofar as such disclosure may be necessary to enforce its terms or as
otherwise permitted or required by law. In particular, and without limitation,
Executive agrees not to disclose the terms of this Agreement to any current or
former employee of Company.

12



--------------------------------------------------------------------------------



 



          11.3 Reasonableness of Restrictions. Executive acknowledges and agrees
that (a) he has read this entire Agreement and understands it, (b) the
limitations imposed in this Agreement do not prevent him from earning a living
or pursuing his career following the termination of the employment, and (c) the
restrictions contained in this Agreement are reasonable, proper, and
necessitated by Company’s legitimate business interests. Executive represents
and agrees that he is entering into this Agreement freely and with knowledge of
its contents with the intent to be bound by the Agreement and the restrictions
contained in it.
          11.4 Remedies. Executive agrees that it may be impossible to assess
the damages caused by Executive’s violation of this Agreement or any of its
terms. Executive agrees that any threatened or actual violation of this
Agreement or any of its terms will constitute immediate and irreparable injury
to Company and Company will have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other relief, without bond
and without prejudice to any other rights and remedies that Company may have for
a breach or threatened breach of this Agreement.
          11.5 Severability. In the event that a court finds this Agreement, or
any of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Agreement in the manner
provided in this Section 11.5, Executive and Company agree that this Agreement
will be automatically modified to provide Company with the maximum protection of
its business interests allowed by law and Executive agrees to be bound by this
Agreement as modified. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
          11.6 Waiver. If either party should waive any breach of any provisions
of this Agreement or fail to enforce performance by the other party, he or it
will not thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement. Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.
          11.7 Complete Agreement; Amendment. This Agreement and its Exhibits,
constitute the entire agreement between Executive and Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. This Agreement replaces all previous agreements regarding the
service relationship of Executive with Company. After commencement of the
Agreement Executive does not have any further claim to compensation, including
bonuses which were agreed in the contract replaced by this Agreement, except
outstanding due amounts. It is entered into without reliance on any promise or
representation other than those expressly contained herein. This Agreement
cannot be modified or amended except in a writing signed by an authorized
representative of Company and Executive.

13



--------------------------------------------------------------------------------



 



          11.8 Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
          11.9 Assignment; Assumption by Successor; Non-transferability of
Interest.
               (a) Company may assign this Agreement, without the consent of
Executive, to any business entity which at any time, whether by purchase, merger
or otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of Company. Company will require any successor (whether
direct or indirect, by purchase, merger or otherwise) to all or substantially
all of the business or assets of Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession had taken place; provided,
however, that no such assumption will relieve Company of its obligations
hereunder. As used in this Agreement, the “Company” will mean Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.
               (b) None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by Company pursuant to this Agreement will be void.
          11.10 Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          11.11 Construction. The language in all parts of this Agreement will
in all cases be construed simply, according to its fair meaning, and not
strictly for or against any of the parties hereto. Without limitation, there
will be no presumption against any party on the ground that such party was
responsible for drafting this Agreement or any part thereof.
          11.12 Choice of Law. All questions concerning the construction,
validity, interpretation of this Agreement will be governed by the laws of the
State of Delaware as applicable to contracts made and wholly performed within
the State of Delaware by residents of that State, until such time as the East
Coast headquarter office location is determined, in which case this Agreement
will be governed by the laws of the state of the East Coast headquarter office
location.
          11.13 Arbitration. Except for claims relating to the breach of
Section 9 or 10, or the Proprietary Information and Inventions Agreement
attached hereto as Exhibit A which may be pursued in any court of applicable
jurisdiction, any claim or controversy arising out of or relating to this
Agreement or Executive’s employment by Company will be settled by binding
arbitration in Washington, D.C., in accordance with the Employment Arbitration
Rules of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be

14



--------------------------------------------------------------------------------



 



entered in any court having jurisdiction. Each party will select one arbitrator
and the two arbitrators so chosen will select a third arbitrator who will act as
the sole arbitrator of any dispute. Each party will pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and Company agree that, to the extent
permitted by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the sole arbitrator, and all other fees and
costs, will be borne by Company.

15



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.
Micromet, Inc.

         
/s/ Christian Itin
                 
Name: Christian Itin
       
Title: President and CEO
       

         
/s/ Christopher P. Schnittker
                 
Christopher P. Schnittker
       

16



--------------------------------------------------------------------------------



 



Exhibit 5.1
The Company acknowledges that Executive is currently a member of the CancerCare
of New Jersey Greater Mercer Area Board and has been asked to join the
CancerCare of New Jersey Board of Managers. CancerCare is a national non-profit
organization that provides free professional support services to anyone affected
by cancer.

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page 1.   EMPLOYMENT BY COMPANY     1  
 
    1.1     Position     1  
 
    1.2     Duties     1  
 
    1.3     Location     1  
 
    1.4     Term     2  
 
    1.5     Policies and Procedures     2   2.   COMPENSATION     2  
 
    2.1     Base Salary     2  
 
    2.2     Bonus     2  
 
    2.3     Equity Compensation     2  
 
    2.4     Acceleration of Vesting     3  
 
    2.5     Standard Company Benefits     5  
 
    2.6     Business Expenses     5   3.   INSURANCE AND INDEMNIFICATION     5  
 
    3.1     AD&D, Long-Term Care and Life Insurance     5  
 
    3.2     D&O Insurance     5  
 
    3.3     Indemnification     6   4.   VACATION     6   5.   OUTSIDE
ACTIVITIES DURING EMPLOYMENT     6  
 
    5.1     Exclusive Employment     6  
 
    5.2     No Adverse Interests     6  
 
    5.3     Non-Competition during Employment Term     6   6.   PROPRIETARY
INFORMATION OBLIGATIONS     6   7.   TERMINATION OF EMPLOYMENT     7  
 
    7.1     Termination by Company for Cause     7  
 
    7.2     Termination by Company without Cause     7  
 
    7.3     Termination by Executive for Good Reason     9  
 
    7.4     Termination by Executive Without Good Reason     9  
 
    7.5     Termination for Death     9  
 
    7.6     Termination for Permanent Disability     10  
 
                    -i-


 



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                                      Page
 
    7.7     Cooperation Obligations     11  
 
    7.8     Surviving Clauses     12   8.   RELEASE     12   9.  
NON-COMPETITION     12   10.   NON-SOLICITATION     12   11.   GENERAL
PROVISIONS     12  
 
    11.1     Notices     12  
 
    11.2     Confidentiality     12  
 
    11.3     Reasonableness of Restrictions     13  
 
    11.4     Remedies     13  
 
    11.5     Severability     13  
 
    11.6     Waiver     13  
 
    11.7     Complete Agreement; Amendment     13  
 
    11.8     Counterparts     14  
 
    11.9     Assignment; Assumption by Successor; Non-transferability of
Interest     14  
 
    11.10     Headings     14  
 
    11.11     Construction     14  
 
    11.12     Choice of Law     14  
 
    11.13     Arbitration     14  
 
                    -ii-


 